Case 5:21-cv-01727-EJD Document 14-14 Filed 03/16/21 Page 1 of 5




            EXHIBIT 9
                Case 5:21-cv-01727-EJD Document 14-14 Filed 03/16/21 Page 2 of 5




From:                            Roberts, Clement
Sent:                            Monday, March 15, 2021 6:36 PM
To:                              Uriarte, Robert L.
Subject:                         FW: Ring Central and Zoom




From: Doug.Lumish@lw.com <Doug.Lumish@lw.com>
Sent: Friday, March 12, 2021 6:24 PM
To: Roberts, Clement <croberts@orrick.com>
Cc: MATT.RAWLINSON@LW.com; Arman.Zahoory@lw.com; Alice.Hoesterey@lw.com; Johnson-McKewan, Karen G.
<kjohnson-mckewan@orrick.com>; Shaffer, Nathan <nshaffer@orrick.com>; Uriarte, Robert L. <ruriarte@orrick.com>
Subject: RE: Ring Central and Zoom

Hi Clem,

Apologies again for the delay. We are happy to take you up on the offer to waive service on behalf of RingCentral. The
relevant documents are attached for your review and signature. Alice will chime in if I am forgetting anything else we
need to make this happen. Yes, we can agree to email service going forward. We will get a listserv together and provide
it to you soon.

And thanks for the note re working together – we look forward to working with you and your team cooperatively as
well.

Have a good weekend,
Doug


From: Roberts, Clement <croberts@orrick.com>
Sent: Friday, March 12, 2021 10:09 AM
To: Lumish, Douglas (Bay Area) <Doug.Lumish@lw.com>
Cc: Rawlinson, Matt (Bay Area) <MATT.RAWLINSON@LW.com>; Zahoory, Arman (Bay Area) <Arman.Zahoory@lw.com>;
Hoesterey, Alice (CC) <Alice.Hoesterey@lw.com>; Johnson-McKewan, Karen G. <kjohnson-mckewan@orrick.com>;
Shaffer, Nathan <nshaffer@orrick.com>; Uriarte, Robert L. <ruriarte@orrick.com>
Subject: RE: Ring Central and Zoom

Doug –

Thank you for your email. I now do understand why you could not call me back and I will pass these on to
Ring Central. I am also happy to waive service if that is helpful/

Shall we agree that email service will be the same as in person service going forward? If so, let me know and
we can exchange email service lists.

I look forward to working with you and your team.
                                                           1
                 Case 5:21-cv-01727-EJD Document 14-14 Filed 03/16/21 Page 3 of 5


Regards,
Clem


From: Doug.Lumish@lw.com <Doug.Lumish@lw.com>
Sent: Friday, March 12, 2021 7:19 AM
To: Roberts, Clement <croberts@orrick.com>
Cc: MATT.RAWLINSON@LW.com; Arman.Zahoory@lw.com; Alice.Hoesterey@lw.com
Subject: RE: Ring Central and Zoom

Clem,

Apologies that I could not get back to you yesterday. As you may have seen, Zoom filed the attached complaint and
related papers last evening. We trust you will pass these on to Mr. Marlow or others at RingCentral today.

Best regards,
Doug


From: Roberts, Clement <croberts@orrick.com>
Sent: Thursday, March 11, 2021 8:15 PM
To: Lumish, Douglas (Bay Area) <Doug.Lumish@lw.com>
Cc: Rawlinson, Matt (Bay Area) <MATT.RAWLINSON@LW.com>
Subject: RE: Ring Central and Zoom

Doug –

Do you expect to be able to get back to me tomorrow?

Thanks,
Clem


From: Roberts, Clement
Sent: Tuesday, March 9, 2021 3:14 PM
To: 'Doug.Lumish@lw.com' <Doug.Lumish@lw.com>
Cc: MATT.RAWLINSON@LW.com
Subject: RE: Ring Central and Zoom

Super. I will call you at 5:30 if that isn’t too late. What would be the best number?


From: Doug.Lumish@lw.com <Doug.Lumish@lw.com>
Sent: Tuesday, March 9, 2021 3:01 PM
To: Roberts, Clement <croberts@orrick.com>
Cc: MATT.RAWLINSON@LW.com
Subject: RE: Ring Central and Zoom


Hi Clem – happy to. I can talk today after 4:30 or tomorrow at 9, 1, or after 4.

                                                             2
                      Case 5:21-cv-01727-EJD Document 14-14 Filed 03/16/21 Page 4 of 5
Doug


From: Roberts, Clement <croberts@orrick.com>
Sent: Tuesday, March 9, 2021 2:45 PM
To: Lumish, Douglas (Bay Area) <Doug.Lumish@lw.com>
Cc: Rawlinson, Matt (Bay Area) <MATT.RAWLINSON@LW.com>
Subject: Ring Central and Zoom

Doug –

Can we chat sometime today or tomorrow? Our clients are heading for formal legal action and I am wondering
if maybe you and I could work together to avoid it.

Thanks,

Clement S. Roberts
Partner
Pronouns: he/him/his

Orrick
San Francisco
T 415.773.5484
M 415.806.6800
croberts@orrick.com




NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.


_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of the
intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express permission
is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies including any
attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our networks
in order to protect our business and verify compliance with our policies and relevant legal requirements. Any personal
information contained or referred to within this electronic communication will be processed in accordance with the
firm's privacy notices and Global Privacy Standards available at www.lw.com.

                                                                                3
                      Case 5:21-cv-01727-EJD Document 14-14 Filed 03/16/21 Page 5 of 5



NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




NOTICE TO RECIPIENT | This e-mail is meant for only the intended recipient of the transmission, and may be a communication privileged by law. If you
received this e-mail in error, any review, use, dissemination, distribution, or copying of this e-mail is strictly prohibited. Please notify us immediately of
the error by return e-mail and please delete this message from your system. Thank you in advance for your cooperation.


For more information about Orrick, please visit http://www.orrick.com.


In the course of our business relationship, we may collect, store and transfer information about you. Please see our privacy policy at
https://www.orrick.com/Privacy-Policy to learn about how we use this information.




                                                                                4
